Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 10-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     Claim 5 is confusing, vague, and indefinite because it is not clear what the terms “simple loop” and “simple turning over” encompasses and it is not clear what disclosed loops is considered to be “close to the sole” in that the loops disclosed are not near the sole and therefore it is not clear what structures applicant intends to encompass and it is noted that the strap disclosed does not appear to be twisted by 180 degrees and therefore it is not clear what applicant is referring to or intends to encompass with such language.
     In claim 6 the phrase “and has, offset toward the distal end of the strap, the other one of the two components of the strap fixing” is confusing, awkward and not understood. 
     In claims 10-12 the phrases “inner strap” and “outer strap” is confusing, vague, and indefinite because it is not clear if a single strap is being claimed as claimed in claim 1 and argued by applicant, or if multiple straps are being claimed.
     In claim 15 it is not clear how many straps are being claimed in that the phrases “at least one strap…”, a first strap, and “an inner strap”, “an outer strap” are confusing, vague, and indefinite as to how many straps are being claimed, especially in view of applicants arguments directed towards a single strap.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillette (2112884).
Gillette shows A sandal (see figure 5) comprising, 
a sole (14 and 65) separating a foot surface and a floor; and
at least one strap (28) that is connected to the sole (14 and 65) and serves as a fastening of the foot in the sandal,
wherein a strap (28) of the at least one strap forms a loop (at 44 and/or 46) in a first section to deflect a second section of the strap (40 and/or 48)of the at least one strap guided through the loop (44/46) in a fastening region (area near 52 and 50) by fastening the first and second strap sections to one another (by fastening means 50 and 52).
		In reference to claim 2 see drawing below.
In reference to claim 3, it is noted that the single strap 28 has sides contacting one another at the loop area at area near 74 as shown below.
In reference to claim 4, stitching is shown at 74.
In reference to claims 5 and 6, Gillette shows such inasmuch as the claims are disclosed and/or understood.
In reference to claim 7, the loops of Gillette are remote from the longitudinal axis as shown below.
In reference to claim 8, the strap of Gillette is in the rear region as shown below.
In reference to claim 9 the loop (the straight line part, area at 46/44, and the angled part form a large loop which is clearly larger than the width of the strap.
In reference to claims 10-12, Gillette shows an inner strap portion (medial 1/4 of the strap28) and an outer strap portion (lateral 3/4 of the strap 28) inasmuch as the claims are understood.
In reference to claim 13, Gillette shows a front strap (26).
In reference to claim 14, see figures 7 and 8.
In reference to claim 15, it is noted that sandals conventionally and inherently are sole in pairs and the sandal of Gillette is considered to show straps inasmuch as the claim is understood.

    PNG
    media_image1.png
    414
    488
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive.
In response to applicants’ argument that Gillette (it is noted that applicant has referred to “Griffin”, but the Examiner has assumed they are referring to Gillette) does not show a single strap, it is noted that element 28 is a single strap and that elements 40 and 48 referred to by applicant are end portions of strap 28, i.e. they are part of a single strap.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.


 /MARIE D BAYS/ Primary Examiner, Art Unit 3732